Title: From Thomas Jefferson to Francis Hopkinson, 13 June 1790
From: Jefferson, Thomas
To: Hopkinson, Francis



Dear Sir
New York June 13. 1790.

An indisposition, which is not yet entirely removed has prevented my sooner acknoleging the receipt of your kind letter of May 10. With respect to the Museums and Magazines I wait the arrival of my books and papers from Paris when I shall know what is wanting to complete my set. I inclose according to your desire my side of your account, against which you will be able to set off what you have been so kind as to pay for me. Let the balance wait your perfect convenience. I add Doctor Franklin’s account also, because as the books came together it will be seen whether they are rightly charged. After you have satisfied yourself of that, I will trouble you to give it to such of his executors as you think proper.—I wanted to enquire of you whether by sending the jack of a Spinet to Philadelphia, by way of model, there is any workman there who could make me a set of jacks on your plan: but I will wait for this till you are abler to attend to it. You will have heard of the vote of the representatives to remove to Baltimore. But it is doubted whether the Senate will concur. I am only a passenger in their voyages, and therefore meddle not. Adieu my dear friend, be assured of the sincere esteem of Your affectionate humble servt.,

Th: Jefferson

